Citation Nr: 1748740	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-31 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1968.  He died in September 2012.  The appellant is the Veteran's spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The appellant testified at a hearing held before the undersigned Veterans Law Judge in June 2014.  A transcript is in the file.  In June 2015 the Board remanded the case for further development.


FINDINGS OF FACT

1.  The Veteran died in September 2012.  The Veteran's death certificate shows the immediate cause of death was cardiac arrest.  Cardiac dysrhythmia, metastatic malignancy of unknown primary, abdominal ileus were also listed as contributing factors.  These disorders began many years after service and were not caused by any incident of service, including presumed exposure to Agent Orange.  

2.  During the Veteran's lifetime, service connection was not established for any disability.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017).  

A standard letter in January 2013 satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  VA records of his final hospitalization are of record.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) requested private treatment records identified by the appellant; however, the facility in question responded that no such records were available.  VA medical opinions were obtained in April 2013 and March 2016.  Taken together, these opinions are sufficient evidence for deciding the claim.  The opinions are adequate as they are based upon consideration of the Veteran's prior medical history, contain informed statements regarding the medical issues in the case, and contain reasoned explanations.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (Absence evidence or argument which called into question a VA examiner's professional competence, it is not error for the Board to presume that a VA examiner is competent).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

II.  Service Connection for Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2017).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardio-vascular renal disease and malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran's service records indicated he served in the Republic of Vietnam during active service; therefore, he is presumed to have been exposed to an herbicide agent such as Agent Orange.  Ischemic heart disease and respiratory cancers are chronic diseases under 38 C.F.R. § 3.309(a) associated with exposure to certain herbicide agents.  Service connection was not in effect for any disability prior to the Veteran's death.  

The Veteran's service treatment records reflect findings of hypertension and essential benign hypertension in 1966.

The appellant avers that the Veteran's death was related to his military service, and specifically as a result of exposure to Agent Orange in Vietnam.  

The Veteran died in September 2012 at the age of 66.  The Veteran's death certificate shows the immediate cause of death was cardiac arrest.  Cardiac dysrhythmia, metastatic malignancy of unknown primary, abdominal ileus were also listed as contributing factors. 

VA treatment records note that the Veteran was seen in August 2012 with a history of fever and a dry cough for the past three weeks.  Pneumonia was diagnosed.

The VA hospitalization records dated in September 2012 indicate that the Veteran was diagnosed with colon cancer with metastasis to the lungs, liver, and spleen.  He was admitted to the hospital on September 10, 2012 and died there on September 16, 2012.  No autopsy was performed.

In an opinion provided in April 2013, a VA physician, after review of the record, stated that the Veteran's "lungs were not the primary site of his cancer."  She noted that the Veteran had "metastatic disease which appeared to be from a colon primary, with evidence of high grade dysplasia on biopsy report from right colon mass."  The VA physician further opined that the Veteran's "cardiac condition less likely as not met diagnosis for ischemic heart disease" because no cardiac disease history was given at time of history, and "ventricular tachycardia develops in the face of significant metabolic abnormalities with advanced metastatic disease.  There is no evidence that this dysrhythmia was related to ischemia from [coronary artery disease]."

Another VA medical professional reviewed the record and provided an opinion dated in March 2016:

Review of the service treatment record shows that the Veteran was diagnosed with hypertension 22 March 1966 on active duty and was also found with benign essential hypertension 4 April 1966 on active duty.  The record is quiet for treatment of hypertension and is also quiet for continuation of hypertension and is also quiet for complications of hypertension.  The Veteran was diagnosed with metastatic colon cancer with metastasis to the liver, spleen, lung and multiple lymph nodes and also probable DVT/PE secondary to cancer/METs on September 10 of 2012.  He was admitted to the hospital for further workup later in the day September 10, 2012 with elevated d-dimer likely due to above-No PE on CT thorax and also No DVT on venous duplex scan.  The Veteran had advanced metastatic disease including metabolic changes of metastatic disease.

He experienced ventricular tachycardia and was successfully coded and the family was offered cardiology transfer to rule out acute coronary syndrome in the face of no EKG change and initial normal troponin level and the family declined cardiology transfer.  The Veteran expired after experiencing asystole preceded by additional episode of ventricular tachycardia and ventricular fibrillation on September 16, 2012.  

The veteran's death certificate indicates his immediate cause of death as cardiac arrest and contributing factors of cardiac dysrhythmia, metastatic malignancy of unknown primary, and abdominal ileus.  Advanced metastatic disease including metabolic changes of metastatic disease likely lead to the Veteran's cardiac arrest contributed by cardiac dysrhythmia.  

The record in 1966 does show the diagnosis of hypertension and benign essential hypertension but does not support the diagnosis of ischemic heart disease and also there is nothing in the record to support the diagnosis of uncontrolled hypertension and also nothing of record to support hypertension related ventricular tachycardia or ventricular fibrillation or asystole.  Without the diagnosis of hypertension related ischemic heart disease and without the diagnosis of hypertension related ventricular tachycardia or ventricular fibrillation or asystole there is nothing of record showing a causal relationship between the hypertension in-service and the Veteran's cause of death.  

The evidence of record then does not show a causal relationship between the Veteran's hypertension in-service and the Veteran's cause of death.  With the evidence of record supporting the Veteran's likely cause of death of advanced metastatic disease including metabolic changes of metastatic disease leading to cardiac arrest contributed by cardiac dysrhythmia and the evidence of record not showing a causal relationship between the Veteran's hypertension in-service and the Veteran's cause of death there then is a less than 50% likelihood that the Veteran's hypertension in-service had a causal relationship to the Veteran's cause of death.  Therefore, in regard to this opinion and using the above rationale, the Veteran's hypertension in-service is less likely than not causally related to his death.

The April 2013 and March 2016 VA opinions are competent and are highly probative.  These opinions were based on review of the claims folder, accepted medical principles, and included medical rationale.  The opinions and supporting rationale address the appellant's contentions, the circumstances of the Veteran's military and medical history, and accepted medical principles.  

The weight of the medical evidence of record indicates that the hypertension noted in service did not contribute to the Veteran's death; that the Veteran did not have ischemic heart disease; and that the cancer that led to his death was not a respiratory cancer.  Rather, it was determined to be colon cancer that metastasized to the lungs as well as the liver and spleen.

There is no competent evidence of record to support direct service connection.  The record does not show that the Veteran's cancer or cardiac arrest were present in service or for decades after service.  The earliest evidence of cancer was in 2012, more than 40 years after the Veteran's discharge from service, well beyond the one-year presumptive period after service for manifestation of a malignant tumor as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307, 3.309. 

The Board acknowledges the appellant's contentions that exposure to herbicide agents contributed to his cause of death.  However, etiology of cardiac arrest and cancer is a complex medical issue requiring expertise the appellant has not been shown to possess.  Therefore, her lay opinions regarding the Veteran's cause of death are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The competent and probative evidence, which consist of the April 2013 and March 2016 VA medical opinions, weigh heavily against the claim.  

The Board is sympathetic to the appellant's beliefs regarding the Veteran's cause of death; however, the preponderance of the competent evidence is against the claim.  Accordingly, the benefit of the doubt rule does not apply and service connection for cause of the Veteran's death is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


